Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The cited prior art does not describe, teach or suggest the claimed embodiments of the instant claims.  Namely, a wafer stage configured to secure a semiconductor wafer and having a plurality of electrodes; an exposure tool configured to perform an exposure process by projecting an extreme ultraviolet (EUV) light on the semiconductor wafer; and a controller configured to control power supplied to the electrodes to have a first adjusted voltage during the exposure process for a first group of exposure fields on the semiconductor wafer so as to secure the semiconductor wafer to the wafer stage, wherein the first adjusted voltage is in a range from about 1.6 kV to about 3.2 kV.  Additionally, a wafer stage configured to secure a semiconductor wafer and having a plurality of electrodes; an optical measurement tool configured for measuring a topographic height of the semiconductor wafer; and an exposure tool configured to perform an exposure process to the semiconductor wafer, wherein the wafer stage is movable between a measuring position below the optical measurement tool and an exposure position below the exposure tool; and a controller configured to control power supplied to the electrodes, wherein when the semiconductor wafer is located at the measuring position, an initial voltage is supplied to the electrodes, wherein when the semiconductor wafer is located at the exposure position, a first adjusted voltage is supplied to the electrodes.  Further, a wafer stage configured to secure a semiconductor wafer and having a plurality of electrodes; an exposure tool configured to perform an exposure process by projecting an extreme ultraviolet (EUV) light on the semiconductor wafer; and a controller configured to control power supplied to the electrodes to have a first adjusted voltage during the exposure process for a first group of exposure fields on the semiconductor wafer, where in the controller is further configured to control the power supplied to the electrodes to have a second adjusted voltage after supplying the first adjusted voltage during the exposure process for a second group of exposure fields on the semiconductor wafer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737